1    Serita Rios, SBN# 246568
     Law Office of Serita Rios
2    2014 Tulare Street, Suite 600
     Fresno, California 93721
3    Telephone (559) 224-1800
     Facsimile (559) 224-1806
4    serita@seritarioslaw.com
5
     Attorney for Defendant TAMILENE CISNEROS
6

7

8

9                                 UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11

12   THE UNITED STATES OF AMERICA,                   )      Case No. 1:18-CR-00182-LJO-SKO
                                                     )
13                             Plaintiff,            )      STIPULATION AND ORDER TO
                                                     )      MODIFY CONDITIONS OF PRETRIAL
                    vs.                              )
14                                                          RELEASE TO PERMIT OUT OF
                                                     )
     TAMILENE CISNEROS,                              )      DISTRICT TRAVEL
15
                                                     )
16                            Defendant.             )
                                                     )
17                                                   )

18          IT IS HEREBY STIPULATED by and between the defendant, TAMILENE CISNEROS,
19
     through her counsel of record, Serita Rios, and the United States of America, by and through its
20
     counsel, Laura Withers, Assistant United States Attorney, that Ms. Cisneros’ conditions of release
21
     be modified to permit her to travel out of the Eastern District on September 16 th through
22

23   September 18h, 2019.

24          In support of this stipulation the following is offered:
25
            1.      Ms. Cisneros is presently on pretrial supervision and subject to home electronic
26
     monitoring with a curfew. Her travel is limited by the conditions of her release.
27

28




                            STIPULATION AND ORDER TO MODIFY CONDITIONS OF
                          PRETRIAL RELEASE TO PERMIT OUT OF DISTRICT TRAVEL
                                                      -1-
1           2.        Ms. Cisneros is requesting permission to travel to the Central District of California
2
     in order to obtain necessary documentation that may assist her in obtaining lawful status in the
3
     United States.
4

5
            3.        Ms. Cisneros previously obtained police records from the Santa Ana Police

6    regarding a sexual assault case where she was the victim. After a recent meeting with her
7    immigration attorney, Ms. Cisneros was advised that she needs to request that the Santa Ana
8
     Police Department complete U.S. Citizenship and Immigration Services Form I-918, Supplement
9
     B, a document which certifies that Ms. Cisneros was a victim of a crime.
10

11          4.        Defense counsel has informed Assistant United States Attorney, Laura Withers,

12   and Pre-Trial Services Officer Francisco Guerrero of this request and provided the address of the
13
     relative’s home where Ms. Cisneros will stay during her travel.
14
            5.        Ms. Cisneros is requesting permission to travel from Monday, September 16th
15
     through, Wednesday, September 18h, 2019.
16

17          6.        Ms. Cisneros’ third-party custodian, Maricela Duarte Sanchez, will accompany

18   Ms. Cisneros during her travel.
19
            7.        Ms. Cisneros has been in full compliance with her pretrial supervision.
20

21          IT IS SO STIPULATED.
22
            Dated: September 12, 2019                         /s/ SERITA RIOS
23
                                                              _____________________
24                                                            Serita Rios
25
                                                              Attorney for Defendant

26

27
            Dated: September 12, 2019                         /s/ LAURA WITHERS
28                                                            _______________________
                                                              LAURA WITHERS


                           STIPULATION AND ORDER TO MODIFY CONDITIONS OF
                         PRETRIAL RELEASE TO PERMIT OUT OF DISTRICT TRAVEL
                                                        -2-
1                                                         Assistant United States Attorney
2
                                                 ORDER
3
              Good cause appearing, the conditions of release for defendant, TAMILENE CISNEROS,
4

5
     shall be modified to permit her to travel out of the Eastern District beginning Monday, September

6    16th through, Wednesday, September 18h, 2019, only.
7

8
     IT IS SO ORDERED.

9
     Dated:     September 12, 2019                               /s/   Sheila K. Oberto            .
10                                                    UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                         STIPULATION AND ORDER TO MODIFY CONDITIONS OF
                       PRETRIAL RELEASE TO PERMIT OUT OF DISTRICT TRAVEL
                                                    -3-
